Title: From Thomas Jefferson to Thomas Mann Randolph, 28 November 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Nov. 28. 96.
                    
                    It is so cold that the freezing of the ink on the point of my pen renders it difficult to write. We have had the thermometer at 12°. My works are arrested in a state entirely unfinished, and I fear we shall not be able to resume them. Clarke has sold our wheat in Bedford for 8/6 and the rise to the 1st. of June, with some other modifications. It appears to be a good sale. He preferred it to 10/6 certain which was offered him. I think he was right as there is little appearance of any intermission of the war.—I thank you for your letter of news, and am glad to see the republican preeminence in our assembly.—The paper you inclosed me presents a result entirely questionable according to my own ideas of the subject. The preponderance of the Mckain interest in the Western counties of Pensylvania is by no means as great as is there supposed. Few will believe the true dispositions of my mind on that subject. It is not the less true however that I do sincerely wish to be the second on that vote rather than the first. The considerations which induce this preference are solid, whether viewed with relation to interest, happiness, or reputation. Ambition is long since dead in my mind. Yet even a well-weighed ambition would take the same side.—My new threshing machine will be tried this week.—P. Carr is on the point of marriage.—All are well here, and join in the hope of your continuing so. Adieu.
                